Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	
	Claims 31-53 are pending and under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
 In the instant case, claims 31-53 align to at least one judicial exception. The claim(s) recite(s) a method that is drawn to the judicial exception of a law of nature, i.e. the presence of genetic variants in a biological sample, and the judicial exception of an abstract idea, i.e. mental processes of observation and evaluation, i.e. obtaining sequencing data derived from nucleic acid molecules of at least one biological sample.
Furthermore, these judicial exception(s) are not integrated into a practical application. 
Furthermore, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, although claim recites practical method steps of obtaining a probe set, assaying biological samples using the probe set to generate a sequencing library and sequencing and subsequently generating a report, these steps are considered well-understood, routine and conventional methods.
	Therefore, claims 31-53 do not recite elements that significantly more than the judicial exception and are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation "the method of claim 13" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim because claim 13 is cancelled. Appropriate correction is required. 
However, this limitation is considered a typographical error, reciting claim 13 rather than correctly reciting claim 31. Therefore, in the interest of compact prosecution,  claim 41 is interpreted to depend from claim 31.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Bartha et al.
Claims 31-36 and 39-53 are rejected under 35 U.S.C. 103 as being unpatentable over Bartha et al. (WO2014113204; cited as entry 25 in the IDS filed 23 December 2021).
Bartha et al. teach methods to specialize sequencing protocols comprising providing a collection of nucleic acid reagents including population of capture probes, wherein one or more capture probes hybridize to genetic variants, i.e. polymorphisms; contacting a nucleic acid sample with the population of capture probes and conducting an assay, wherein the assay includes hybridization and sequencing reactions (e.g. Entire Bartha reference and especially para 0002, pg. 1; para 0009, pg. 2-3; para 0090, pg. 19-20; para 0146-0162, pg. 41-46; para 0194, pg. 55-56). The capture probes are selected based on information from multiple databases and based on identification of nucleic acid regions (e.g. para 0216-0217, pg. 62).
Furthermore, Bartha et al. teach whole genome sequencing and exome sequencing (e.g. (e.g. Entire Bartha reference and especially para 0032,pg. 6-7; para 0154, pg. 42). Furthermore, Bartha et al. teach different sequencing protocols using RNA or DNA template (e.g. Sequencing can be performed using nucleic acids described herein such as genomic DNA, cDNA derived from RNA transcripts or RNA as a template as in para 0160,pg. 45).
Furthermore, Bartha et al. disclose methods of enrichment wherein one or more hybridization reactions are conducted (e.g. para 0041, pg. 9; enrichment for variants as in para 0163-0164, pg. 46-47).
Bartha et al. teach the sample is derived from blood, plasma or a tissue biopsy (e.g. para 0174, pg. 49-50) wherein the samples are from cancer patients (e.g. para 0243-0252, pg. 71-75).
Furthermore, Bartha et al. teach capture probes comprise a target-specific region that complements nucleic acid target including variants as well as a region that is identical among a plurality of capture probes (e.g. Entire Bartha reference and especially para 0140-0144,pg. 39-40; hybridization as in para 0142, pg. 40; linkers and labels as in para 0144, pg. 40). Furthermore, Bartha et al. teach sample identifiers such as barcodes associated with nucleic acid molecules (e.g. para 0240, pg. 71).
Furthermore, Bartha et al. teach their methods comprise 1000 or more capture probes or probe  sets (e.g. Entire Bartha reference and especially para 0141, pg. 39).
Furthermore, Bartha et al. teach their nucleic acid reagents include primers that hybridize to target sample (e.g. Entire Bartha reference and especially para 0151,pg. 41-42; para 0180-0183,pg. 51-53).
Furthermore, Bartha et al. teach analysis of nucleic acid samples comprises comparison of different genomic regions wherein the regions comprise alternate non-reference regions (e.g. para 0124, pg. 31-32; para 0131,pg. 35-36), wherein the “non-reference” regions include genomic regions associated with Mendelian traits , traits of disease including cancer, or drug traits or different combinations of these regions(e.g. para 0128,pg. 34; diseases include cancer as in para 0243-0252,pg. 71-75).
Furthermore, Bartha et al. teach analysis of variants in association with diseases and conditions resulting from exposure to pathogens, such as bacteria and virus (e.g. para 0256-0260, pg. 76-77).
Furthermore, Bartha et al. disclose their analysis includes 100 or more different genetic variants such as polymorphisms, insertions, deletions and copy number variations, i.e. CNVs (e.g. para 0049, pg. 11; para 0130, pg. 35; para 0136-0138, pg. 38-39).
Furthermore, Bartha et al. disclose analysis of methylation state of different samples(e.g. para 0020, pg. 5; para 0163, pg.46).
Furthermore, Bartha et al. teach producing multiple subsets of nucleic acid molecules from a single nucleic acid sample (e.g. para 0004-0009, pg. 1-3).
Furthermore, Bartha et al. teach analysis of nucleic acid samples comprises comparison of different samples including a reference sample (e.g. para 0135,pg. 37); samples from different subjects (e.g. para 0172, pg. 49); comparison of results from multiple assays (e.g. para 0004-0008, pg. 1-2; para 0222-0228, pg. 63-66) and comparison of results from multiple time points (e.g. para 0224, pg. 64). 
Furthermore, Bartha et al. disclose their methods comprising generating biomedical reports based on analysis of nucleic acid samples (e.g. para 0047, pg. 10;  comparative analysis as in para 0051-0056,pg. 11-13; para 0098,pg.  22; para 0235, pg. 69-70).
Furthermore, Bartha et al. disclose their methods further comprise treatment of a disease based on information in the biomedical reports (e.g. para 0262, pg. 77).
Furthermore, Bartha et al. teach optimization of read coverage by analysis of multiple subsets of samples(e.g. para 0131, pg. 35-36; para 0325, pg. 88, para 0344, pg. 92-93; Fig. 4).
Bartha et al. teach capture probes are selected based on information from multiple databases and based on identification of nucleic acid regions (e.g. para 0216-0217, pg. 62). Furthermore, Bartha et al. disclose methods of enrichment wherein one or more hybridization reactions are conducted (e.g. para 0041, pg. 9; enrichment for variants as in para 0163-0164, pg. 46-47).
However, they do not expressly teach using sequencing to identify nucleic acid regions or enrichment assays for the selection of capture probes.
 However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Bartha et al. comprising identifying nucleic acid regions for the selection of capture probes to include sequencing to identify nucleic acid regions wherein the selected probes are enriched for variants against different samples as taught in other embodiments by Bartha et al. because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for personalized genetic testing comprising identifying nucleic acid regions for the selection of capture probes.
Furthermore, as Bartha et al. teach different sequencing protocols using RNA or DNA template (e.g. Sequencing can be performed using nucleic acids described herein such as genomic DNA, cDNA derived from RNA transcripts or RNA as a template as in para 0160, pg. 45) and sequencing data analysis comprises using computer processors to analyze, compile, assess and store information on genomic regions of interest (e.g. enrichment od sequencing data as in para 0075,pg. 15; para 0201,pg. 57), it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Bartha et al. comprising combining these embodiments because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for personalized genetic testing.
Therefore, the combined teachings of Bartha et al. render obvious claim 31.
As Bartha et al. teach the sample is derived from blood, plasma or a tissue biopsy (e.g. . Entire Bartha reference and especially para 0174, pg. 49-50) wherein the samples are from cancer patients (e.g. . Entire Bartha reference and especially para 0243-0252, pg. 71-75), the combined teachings of Bartha et al. render obvious claims 32-34.
As Bartha et al. teach whole genome sequencing and exome sequencing (e.g. Entire Bartha reference and especially para 0032,pg. 6-7; para 0154, pg. 42), the combined teachings of Bartha et al. render obvious the limitations:  sequencing of (a) comprises: exome sequencing; whole genome sequencing as recited in claim 35.
As Bartha et al. teach different sequencing protocols using RNA or DNA template (e.g. . Entire Bartha reference and especially …Sequencing can be performed using nucleic acids described herein such as genomic DNA, cDNA derived from RNA transcripts or RNA as a template as in para 0160,pg. 45), the combined teachings of Bartha et al. render obvious claim 36.
As Bartha et al. teach producing multiple subsets of nucleic acid molecules from a single nucleic acid sample (e.g. para 0004-0009, pg. 1-3) and analysis of multiple samples at a single time point ( e.g. para 0222-0224,pg. 63-64), the combined teachings of Bartha et al. render obvious claim 39. 
Furthermore, Bartha et al. teach analysis of nucleic acid samples comprises comparison of different samples including a reference sample (e.g. para 0135, pg. 37); samples from different subjects (e.g. para 0172, pg. 49); comparison of results from multiple assays (e.g. para 0004-0008, pg. 1-2; para 0222-0228, pg. 63-66) and comparison of results from multiple time points (e.g. para 0224, pg. 64). 
Therefore, the combined teachings of Bartha et al. render obvious claim 40.
Furthermore, as Bartha et al. teach producing multiple subsets of nucleic acid molecules from a single nucleic acid sample (e.g. para 0004-0009, pg. 1-3), the combined teachings of Bartha et al. render obvious claim 41.
Furthermore, as Bartha et al. teach their analysis includes 100 or more different genetic variants such as polymorphisms, insertions, deletions and copy number variations, i.e. CNVs (e.g. para 0049, pg. 11; para 0130, pg. 35; para 0136-0138, pg. 38-39), the combined teachings of Bartha et al. render obvious claim 42.
Furthermore, as Bartha et al. disclose their methods comprise generating biomedical reports based on analysis of nucleic acid samples (e.g. para 0047, pg. 10;  comparative analysis as in para 0051-0056,pg. 11-13; para 0098,pg.  22; para 0235, pg. 69-70) as well as treatment of a disease based on information in the biomedical reports (e.g. para 0262, pg. 77), the combined teachings of Bartha et al. render obvious claims 43 and 44.
Furthermore, as Bartha et al. teach their nucleic acid reagents include primers that hybridize to target sample (e.g. Entire Bartha reference and especially para 0151,pg. 41-42; para 0180-0183,pg. 51-53), the combined teachings of Bartha et al. render obvious claim 45.

Furthermore, as Bartha et al. teach capture probes comprise a target-specific region that complements nucleic acid target including variants as well as a region that is identical among a plurality of capture probes (e.g. Entire Bartha reference and especially para 0140-0144,pg. 39-40), the combined teachings of Bartha et al. render obvious claim 46.
Furthermore, as Bartha et al. teach analysis of nucleic acid samples comprises comparison of different samples including a reference sample (e.g. para 0135,pg. 37) and samples from different subjects (e.g. para 0172, pg. 49), the combined teachings of Bartha et al. render obvious claims 47 and 50.
As Bartha et al. teach analysis of samples from cancer patients (e.g. Entire Bartha reference and especially para 0243-0252, pg. 71-75), the combined teachings of Bartha et al. render obvious claims 48 and 49.
Furthermore, as Bartha et al. teach analysis of nucleic acid samples comprises comparison of different samples including a reference sample (e.g. para 0135, pg. 37); samples from different subjects (e.g. para 0172, pg. 49) and comparison of results from multiple time points (e.g. para 0224, pg. 64), the combined teachings of Bartha et al. render obvious claim 51.
Regarding claims 52 and 53: 
Bartha et al. teach hybridization assays using capture probes comprising a variable region, i.e. target specific region, as well as a fixed region, such as a linker (e.g. Entire Bartha reference and especially para 0140-0144,pg. 39-40).
Furthermore, Bartha et al. disclose the analysis includes 100 or more different genetic variants such as polymorphisms, insertions, deletions and copy number variations, i.e. CNVs (e.g. Entire Bartha reference and especially para 0049, pg. 11; para 0130-0131, pg. 35-36; para 0136-0138, pg. 38-39). 
Furthermore, Bartha et al. teach analysis of nucleic acid samples comprises comparison of different genomic regions wherein the regions comprise alternate non-reference regions (e.g. para 0124, pg. 31-32; para 0131,pg. 35-36), wherein the “non-reference” regions include genomic regions associated with Mendelian traits , traits of disease including cancer, or drug traits or different combinations of these regions(e.g. para 0128,pg. 34; diseases include cancer as in para 0243-0252,pg. 71-75).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Bartha et al. to including providing capture probes that have variable target specific regions  and fixed regions as taught in one embodiment of Bartha and to include variable regions comprising polymorphisms, insertions, deletions and copy number variations as taught in another embodiment of Bartha and to include a population of capture probes comprising a fixed “ non-reference “ region such as genomic regions associated with cancer as taught in another embodiment of Bartha because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for personalized genetic testing.
 Therefore, the combined teachings of Bartha et al. render obvious claims 52 and 53.



Bartha et al. and Rava et al. 
Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Bartha et al. (WO2014113204),  as applied to claims 31-36 and 39-53 above, and further in view of Rava et al. (US20130096011).
The teachings of Bartha et al. as applied above are incorporated in this rejection.
Bartha et al. teach methods to specialize sequencing protocols comprising providing nucleic acid reagents including capture probes and primers, wherein one or more capture probes hybridize to genetic variants, i.e. polymorphisms; contacting a nucleic acid sample with the population of capture probes and conducting an assay, wherein the assay includes hybridization and sequencing reactions , wherein capture probes are selected based on information from multiple databases and on identification of nucleic acid regions.
Furthermore, Bartha et al. teach analysis of nucleic acid samples comprises comparison of different samples including a reference sample (e.g. para 0135, pg. 37); samples from different subjects (e.g. para 0172, pg. 49); comparison of results from multiple assays (e.g. para 0004-0008, pg. 1-2; para 0222-0228, pg. 63-66) and comparison of results from multiple time points (e.g. para 0224, pg. 64). 
Furthermore, Bartha et al. disclose the analysis includes different genetic variants such as polymorphisms, insertions, deletions and copy number variations, i.e. CNVs (e.g. para 0049, pg. 11; para 0130, pg. 35).
Furthermore, Bartha et al. teach different sequencing protocols using RNA or DNA template (e.g. Sequencing can be performed using nucleic acids described herein such as genomic DNA, cDNA derived from RNA transcripts or RNA as a template as in para 0160,pg. 45).
Furthermore, Bartha et al. disclose their methods include diagnosis of trisomies that may be associated with an increased chance of miscarriage (e.g. para 0254-0255, pg. 75-76).
However, they do not expressly teach cell free nucleic acid analysis as required by claims 37 and 38.
Rava et al. teach genetic analysis of fetal chromosomal aneuploidy, including germline and mosaic aneuploidy using circulating cell free DNA and RNA from maternal plasma (e.g. Entire Rava reference and especially para 0147, pg. 16; para 0266, pg. 27; para 0282, pg. 28; Cell-free fetal DNA and RNA circulating in maternal blood can be used as in para 0376, pg. 41-42). 
Rava et al. also teach analysis of CNV’s which are germline variants associated with cancer is known in the art (e.g.  In certain embodiments a number of CNV s in a test sample (e.g., a sample comprising a constitutional (germline) nucleic acid) or a mixture of nucleic acids ( e.g., a germline nucleic acid and nucleic acid(s) derived from neoplastic cells) is determined using the methods described herein for copy number variations as in para 0429; para 0427-0430, pg. 47-48).
Rava et al. also teach genetic analysis of fetal mosaic samples from sequencing of maternal plasma samples is known in the art prior to the effective filing date of the claimed invention (e.g. para 0969-0970, pg. 115-116; mosaic samples as in para 0988, pg. 117; para 1004, pg. 118-119; Example 20, pg. 115-119).
Therefore, as Bartha et al. and Rava et al. both teach analysis by sequencing of genomic anomalies, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Bartha et al. comprising sequencing to identify variant nucleic acid regions such as CNV’s and trisomies to include analysis of cancer associated germline variants as well as fetal mosaic samples from sequencing of circulating cell free DNA and RNA  from maternal plasma samples as taught by Rava et al. because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for personalized genetic testing.
 Therefore, the combined teachings of Bartha et al. and Rava et al. render obvious claims 37 and 38.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




U.S. Patent 10,450,611
Claims 31-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,450,611 in view of Bartha et al. (WO2014113204);  and  Rava et al. (US20130096011).
 Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
 Claim 1 of U.S. Patent No. 10,450,611 recites a method comprising sequencing nucleic acid molecules from at least one biological sample of a subject; identifying a plurality of nucleic acid sequences having a set of genetic variants; obtaining a probe set comprising a plurality of nucleic acid probe molecules which are configured to selectively enrich or amplify sequences comprising said set of genetic variants over other sequences in said at least one biological sample; using said probe set to selectively enrich or amplify sequences comprising said set of genetic variants over other sequences in an additional biological sample from said subject or at least one biological relative of said subject, to generate a sequencing library and subjecting said sequencing library to sequencing at a coverage of 175 kb or less.
Furthermore, claims 2-31 of U.S. Patent No. 10,450,611 recite very similar limitations to claims 32-53 of the instant invention.
 Claim 1 of U.S. Patent No. 10,450,611 does not expressly recite identifying a genetic variant of said set of genetic variants as present based on a number of reads comprising said genetic variant which exceed a second threshold, wherein said second threshold is higher than the first threshold as recited in claim 31 of the instant invention.
 However, as noted above, the teachings of Bartha et al. and Rava et al. meet the requirements of claims 31-53 of the instant invention.
Therefore, it would have been obvious to one skilled in the art to modify a method as taught by claim 1 of U.S. Patent No. 10,450,611 by including the features of claims 2-31 of U.S. Patent No. 10,450,611 as well as the teachings of Bartha et al. and Rava et al as recited above as a skilled artisan would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method for personalized genetic testing as required by claims 31-53 of the instant invention.  

	
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAHANA S KAUP/Primary Examiner, Art Unit 1675